[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the court on defendant's motion for summary judgment. The defendant claims that, as a matter of law, its damages are limited to $250, pursuant to its contract with the plaintiff.
Two Connecticut Superior Court cases have ruled on the same issue presented in this case. See, particularly, Hanover Insurance Company v.American District Telegraph Co., 5 Conn. L. Rptr. 324 (1991); andConvenient Petroleum Corp. v. Sonitrol Communications Corp.,6 Conn. L. Rptr. 556 (1992).
Other jurisdictions addressing the issue of alarm companies acting as insurers have indicated that "[n]o reasonable person could expect the provider of an alarm service would, for a fee unrelated to the value of the property, undertake to provide . . . [insurance coverage] . . . should the alarm fail to prevent a crime." Guthrie v. American Protection Indus.,1650 Cal. App. 3d 951, 954 (1984).
Motion for summary judgment is granted.
Mihalakos, J. CT Page 11221-D